DETAILED ACTION
05/02/22 - RCE.
04/18/22 - Advisory action.
04/07/22 - Applicant after-final response.
02/15/22 - Final rejection.
11/16/21 - Applicant response.
08/19/21 - Non-final action.
06/08/21 - RCE.
05/14/21 - Advisory action.
05/07/21 - Applicant after-final response.
03/09/21 - Final rejection.
02/18/21 - Applicant response.
11/20/20 - Non-final action.
07/13/20 - RCE.
05/18/20 - PTAB decision (affirmed).
04/07/17 - Applicant appeal.
03/21/17 - Advisory action.
03/09/17 - Applicant after-final response.
01/11/17 - Final rejection.
12/02/16 - Applicant response.
09/02/16 - Non-final action.
08/15/16 - RCE.
07/27/16 - Advisory action.
07/13/16 - Applicant after-final response.
05/13/16 - Final rejection.
03/14/16 - Applicant response.
12/14/15 - First action on the merits.
10/30/15 - Applicant election.
09/01/15 - Restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not fully persuasive.
Regarding the 112 rejections, Applicant's amendments are sufficient to resolve the issues.
Regarding the prior art, Applicant asserts the prior art does not show a locating member attached to a detector as recited.  However, after further consideration, this raises a 112(a) issue.  Applicant has pointed to Figure 4 and Paragraph 69 of the corresponding PGPUB for support.  However, Figure 4 does not show any attachment between the locating member 432 and detector 624, and Paragraph 69 does not mention anything regarding the attachment of the two components.  The remainder of the disclosure has also been reviewed and does not mention anything regarding the attachment of the locating member to the detector.  Thus, the original disclosure does not sufficiently support this recited configuration.  For completeness, it is also noted this attachment would not make sense, since the locating member necessarily must rotate relative to the detector (i.e. cannot be attached to the detector) in order for the positional encoding to function.  The claim itself also recites that the detector determines the position of the wedge prism by emitting light onto the rotating locating member, meaning that the locating member is not attached to the detector.  If the locating member (e.g. barcode) were attached to the detector, the detector would simply be reading the same barcode constantly and would not be able to detect the rotational position of the wedge prism.  For examination purposes, the claim is interpreted to recite a locating member configured to rotate relative to the detector, which is the conventional arrangement of a locating member and detector as described in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, 12, 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claims 7 and 19 have been amended to recite a locating member attached to the detector.  Applicant has pointed to Figure 4 and Paragraph 69 of the corresponding PGPUB for support.  However, Figure 4 does not show any attachment between the locating member 432 and detector 624, and Paragraph 69 does not mention anything regarding the attachment of the two components.  The remainder of the disclosure has also been reviewed and does not mention anything regarding the attachment of the locating member to the detector.  Thus, the original disclosure does not sufficiently support this recited configuration.  For completeness, it is also noted this attachment would not make sense, since the locating member necessarily must rotate relative to the detector (i.e. cannot be attached to the detector) in order for the positional encoding to function.  The claim itself also recites that the detector determines the position of the wedge prism by emitting light onto the rotating locating member, meaning that the locating member is not attached to the detector.  If the locating member (e.g. barcode) were attached to the detector, the detector would simply be reading the same barcode constantly and would not be able to detect the rotational position of the wedge prism.  For examination purposes, the claim is interpreted to recite a locating member configured to rotate relative to the detector.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 12, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kittrell (US 4,913,142) in view of Cormack (US 2002/0159685) and Sowers (US 2010/0252632).
	Regarding claims 7, 12, 19, Kittrell discloses the same invention as claimed, including a laser catheter (abstract) and a rotating optical member (Figure 12A; Col. 18, lines 46-62) configured to receive a laser beam along an optical path and configured to rotate to a selected position to redirect the laser beam from the optical path onto one or more selected optical fibers of the laser catheter (Col. 13, lines 14-40).  The phrase “wherein a distal end of the laser catheter irradiates an endovascular structure” is considered an intended use and does not impart structural limitations on the system.
	Further regarding claims 7, 19, Kittrell discloses a sensor configured to sense first and second positions of the rotating optical member as recited (Col. 17, lines 38-50; Col. 24, lines 9-16: positional encoding is considered to be implied in the alternate rotating configuration, since alignment between laser beam and optical fiber remains critical).
Further regarding claims 7, 19, Kittrell does not disclose the same rotating optical members recited.  However, Cormack teaches redirecting a light beam using rotating optical members including at least a pair of wedge prisms 129 (Figure 1), wherein the pair of wedge prisms are configured as an anamorphic pair of optical members that enable steering by an independent rotation of each wedge prism of the laser beam in an area defined by a circle comprising a full angle 4θ wherein θ is a deviation from a single prism (Paragraphs 24-25: shows example of θ=1 degree, and deflection in "any direction at an angle of 0 to 2 degrees" means +2 to -2 degrees, i.e. circular diameter of 4 degrees total or 4θ), in order to accurately redirect a light beam to an appropriate optic fiber.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kittrell as taught by Cormack to include the same rotating optical member(s) as recited, in order to accurately redirect the laser beam to an appropriate optic fiber.
Further regarding claims 7, 19, Kittrell or Cormack do not explicitly disclose details of the optical encoding for rotational position.  However, Sowers teaches a locating member (e.g. barcode) configured to rotate relative to a detector and configured to rotate simultaneously and in an amount related to rotation of a rotating device, wherein a detector is configured to determine a position of a rotating device by emitting light onto the locating member and detecting a reflected spectra from the locating member (i.e. optical encoding for rotational position by reading barcodes; see abstract, Paragraphs 1-2; Figure 1, 3), and mapping the reflected spectra against a lookup table that indexes each absolute and/or relative position around the locating member against a corresponding set of reflected spectra (Paragraphs 24-25, 38; Sowers shows it is conventionally known to process barcodes by indexing and storing all of the unique barcodes in memory, and matching a currently-read symbol to one of the unique symbols stored in memory, to identify current angular orientation; matching to indexed symbols stored in memory reads on mapping against a lookup table), in order to accurately track the angular orientation of the device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Kittrell and Cormack as taught by Sowers to include optical encoding for rotational position as recited, in order to accurately track the angular orientations of the prisms.
Further regarding claims 7, 19, Kittrell discloses generating, based on positional encoding mapping (Col. 17, lines 38-50: positions of each optical fiber are stored), a locating signal to a motor to rotate an optical member to a selected angle to redirect the laser beam with the optical member (Col. 24, lines 9-16: as noted above, positional encoding also applies to the alternate rotating configuration).  As modified with Cormack above, rotating an optical member would include rotating at least one wedge prism to a selected angle.  In addition, the rotating wedge prisms of Cormack also includes generating, based on positional encoding mapping (Figures 2-3B; Paragraphs 34-37: optimal optical fiber positions are stored), a locating signal to a motor to rotate at least one of the wedge prisms to a selected angle to redirect the laser beam with the optical member (Paragraph 35, end: controls motors of the wedge prism pair).  In addition, the optical encoding for rotational position of Sowers also includes generating, based on positional encoding mapping (Paragraphs 24-25, 38: barcode lookup, as noted above), a locating signal to a motor to rotate an object (Figure 3; Paragraphs 21, 25: controller instructs rotatable structure to rotate, implying a motor; as combined with Kittrell and Cormack, this would include rotating at least one of the wedge prisms) to a selected angle (which, in the present combination, would lead to redirecting the laser beam with the optical member).
	Regarding claims 11, and further regarding claim 19, Kittrell discloses a microprocessor executable controller operable to select at least one of a configuration of optical fibers/channels to be irradiated based at least target endovascular structural characterization information (Col. 23, lines 65-68; Col. 25, lines 1-36).
Regarding claim 12, one of ordinary skill in the art, upon considering the combination of Kittrell and Cormack (e.g. see Figure 1 of Cormack), would instantly recognize such an arrangement is configured to irradiate fibers positioned along an arc as recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-8, 11-12, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10758308 in view of Kittrell (US 4,913,142) and Cormack (US 2002/0159685) and Sowers (US 2010/0252632).  The Patent recites a more specific embodiment except for the details of the rotating optical member and encoding.  However, Kittrell teaches a sensor configured to sense first and second positions of the rotating optical member as recited (Col. 17, lines 38-50; Col. 24, lines 9-16: positional encoding is considered to be implied in the alternate rotating configuration, since alignment between laser beam and optical fiber remains critical), in order to accurately rotate the optical member.  In addition, Cormack teaches redirecting a light beam using rotating optical members including at least a pair of wedge prisms 129 (Figure 1), in order to accurately redirect a light beam to an appropriate optic fiber.  Sowers also teaches a locating member (e.g. barcode) configured to rotate relative to a detector and configured to rotate simultaneously and in an amount related to rotation of a rotating device, wherein a detector is configured to determine a position of a rotating device by emitting light onto the locating member and detecting a reflected spectra from the locating member (i.e. optical encoding for rotational position by reading barcodes; see abstract, Paragraphs 1-2; Figure 1, 3), and mapping the reflected spectra against a lookup table that indexes each absolute and/or relative position around the locating member against a corresponding set of reflected spectra (Paragraphs 24-25, 38), in order to accurately track the angular orientation of the device.  Further limitations are addressed in the same way as above in the art rejection.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference application as taught by Kittrell and Cormack and Sowers to include the rotating optical member details as recited, in order to accurately redirect a light beam to an appropriate optic fiber with the rotating optical member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792